Citation Nr: 0933944	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of smell.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for left knee cartilage 
deterioration.

5.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.

6.  Entitlement to an initial compensable evaluation for a 
low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
January 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran was scheduled for a Board hearing at the RO; 
however, he did not report to that hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2008).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The issue of entitlement to service connection for major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  There is no current disorder associated with the 
Veteran's sense of smell.

2.  There is no current diagnosed acquired psychiatric 
disorder.

3.  There is no current disorder associated with the 
Veteran's shins bilaterally.

4.  There is no current disorder associated with the 
Veteran's left knee.

5.  The preponderance of the evidence indicates the Veteran's 
asthma manifests in a need for inhalational anti-inflammatory 
medications but does not manifest in pulmonary functions 
tests revealing FEV-1 at 40 to 55 percent predicted; FEV-
1/FVC at 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations are required; 
or, intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids are required.

6.  Prior to November 7, 2007 the Veteran's low back strain 
manifested in complaints of pain without compensable 
limitation of motion.

7.  From November 7, 2007 the Veteran's low back strain has 
manifested in slight limitation of motion and forward flexion 
of the lumbosacral spine to 80 degrees with pain but without 
moderate decrease in range of  motion or forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a loss of sense of smell, acquired psychiatric disorder, 
shin splints or a left knee disorder are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  An evaluation of 30 percent, but no higher, for asthma is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.97, Diagnostic Code 6602 (2008). 

3.  Prior to November 3, 2007 the criteria for a compensable 
rating for a low back condition were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, Diagnostic 
Codes 5237 (2008).

4.  From November 3, 2007 an evaluation of 10 percent, but no 
higher, for a low back condition is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, 
Diagnostic Codes 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a July 2002 letter prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

With regard to the claims for higher initial ratings, the 
Board notes that in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied with respect to those issues.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, examination reports, the Veteran's contentions, and 
private medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




II.  Analysis

Entitlement to Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for loss of sense of smell

The Veteran claims that he has had a loss of sense of smell 
since he was hospitalized in-service for asthma problems.

The Veteran's service treatment records have no entries 
concerning a loss of sense of smell.  Additionally, the 
Veteran's VA records have no complaints concerning or 
diagnosis of loss of smell.

The Veteran was afforded a VA examination during October 
2002.  The Veteran was given diagnostic testing and the 
examiner indicated that the Veteran could perceive the smell 
of menthol and perceive a sweet taste; thus, his smell and 
taste functions were intact.  

There is no evidence showing current disability or diagnosis 
of the Veteran's claimed condition.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the Veteran's contentions that he has 
loss of sense of smell which is related to service.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, objective medical examination has shown conclusively 
that the Veteran's sense of smell is intact.

The Board accordingly finds the Veteran's lay assertions are 
inconsistent with the medical evidence of record and do not 
constitute credible evidence of a current disability on which 
service connection can be based.  Because the Veteran does 
not have a current disorder the criteria for service 
connection are not met and the claim must be denied.



Service connection for an acquired psychiatric disorder

The Board notes at the outset that the Veteran claimed 
service connection for personality disorder and depression.  
Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  However, in regard to depression, 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board has accordingly considered 
entitlement to service connection for any acquired 
psychiatric disorder, however diagnosed.

The Veteran's claim asserts he was treated for psychiatric 
problems at Landstuhl Regional Medical Center during the 
period September 2001 to December 2001.  
STR show the Veteran presented to his family physician in 
September 2001 requesting to be seen for depression; a 
medical examination later in September 2001  noted clinical  
psychiatric evaluation as "normal" although the examiner 
noted admission to psychiatry earlier in the month for 
depression, suicide attempt and related problems.  The 
Veteran was hospitalized in a civilian hospital in Bamberg 
from October 2001 to November 2001 for pneumonia; the 
clinician recommended psychiatric consultation because the 
Veteran was having an apparent breakdown. A medical reviewer 
in December 2001 noted the Veteran was denying depression or 
suicidal thoughts or plans, and opined the depression was 
secondary to being hospitalized on a ventilator.

Later in December 2001 the Veteran was brought in for 
psychiatric evaluation by his unit because he was depressed, 
weeping and unable to function.  He denied suicidal or 
homicidal intent.  He stated he was miserable in the service 
and would do anything to leave his unit or the service.  The 
clinical impression was adjustment disorder, rule out 
depression.  The Veteran was discharged from service in 
January 2002.  There is no separation physical examination of 
record.  The Veteran's DD Form 214 shows he received a 
General Discharge due to personality disorder. 
 
The Veteran had a VA psychiatric examination in September 
2002 in which he reported he had been identified in service 
with a personality disorder; he stated that during service he 
had conflicts with his supervisors and felt "stressed out."   
He denied any psychiatric diagnosis other than borderline 
personality disorder and denied any psychiatric treatment 
prior to or after active service.  The examiner conducted a 
clinical interview and noted observations in detail.  The 
examiner's diagnostic impression was no evidence of a current 
Axis I psychiatric diagnosis, and no current symptoms 
consistent with personality disorder.

In October 2002 the VA psychiatric examiner issued an 
addendum, having had the opportunity to review the claims 
file.  The examiner stated she had found the reference in STR 
to diagnosis of adjustment disorder with depressed mood and 
with personality disorder, although there was no indication 
regarding the basis for such diagnoses.  In sum, the examiner 
did not see evidence in STR to support a diagnosis of 
borderline personality disorder, and saw no such evidence on 
her examination of the Veteran.  The examiner accordingly 
affirmed her previous impression of no evidence of an 
independent Axis I diagnosis.

The Board finds at this point that the STRs provide objective 
evidence of psychiatric symptoms during service.  However, 
that a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich, 104 F.3d 1328, 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer, 
3 Vet. App. 223.

In this case there is no indication of any diagnosed disorder 
in service other than personality disorder; as noted above, 
personality disorders are not considered to be disabilities 
for the purposes of service connection.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127; Winn, 8 Vet. App. 510, 516.  Further, 
the medical evidence of record disproves the presence of 
depression or of any current diagnosed acquired psychiatric 
disorder for which service connection could arguably be 
granted. 

The VA examiner stated clearly that the Veteran does not have 
a current psychiatric disorder.  The findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

Because the Veteran does not have a current acquired 
psychiatric disorder the criteria for service connection are 
not met and the claim must be denied.

  Service connection for bilateral shin splints

The Veteran claims that he suffered from bilateral shin 
splints during service as result of marches with a rucksack.

The Board initially notes that the Veteran's service 
treatment records contain no complaints concerning his shins.  
Additionally, the Veteran's VA treatment records contain no 
treatment for or complaints concerning the Veteran's shins 
post-service.

The Veteran was afforded a VA examination during October 
2002.  The Veteran indicated that he had no pain in his shins 
at the time of the examination or at any point after leaving 
active military service.  The examiner indicated that the 
Veteran reported a history of "bilateral shin splints" 
which was a nonanatomic diagnosis; there was no evidence of 
previous stress fractures; no evidence of tenderness to 
palpitation, defect or deficit.  X-rays completed of the 
tibias and fibulas in the context of the examination revealed 
essentially normal tibias and fibulas bilaterally.

There is no evidence showing current disability or diagnosis 
of the Veteran's claimed condition.  As noted above, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer, 3 Vet. App. 223, 225.

The Board acknowledges the Veteran's contentions that he had 
bilateral shin splints during service.  However, as noted 
above, that a condition or injury occurred in service alone 
is not enough; there must be a disability resulting from that 
condition or injury.  Degmetich, 104 F.3d 1328, 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer, 
3 Vet. App. 223.

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, 104 F.3d 1328.  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  In 
this case, medical examination shows no current diagnosed 
disorder of the shins.

The requirement of a current disability may be satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, and the claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  However, in this 
case the Veteran has specifically denied having had a 
disability concerning his bilateral shins since his release 
from active duty.  Accordingly, McClain does not apply.

Because the Veteran does not have a current disorder the 
criteria for service connection are not met and the claim 
must be denied.

Service connection for a left knee disorder

The Veteran contends he has a left knee disorder related to 
service that manifests in stiffness with some pain on long 
standing and after playing basketball.

The Veteran's service treatment records reveal treatment for 
a left knee condition during 2000 and 2001.  The Veteran was 
treated for such complaints during January 2000, February 
2000, October 2000, February 2001, March 2001, April 2001, 
July 2001 and August 2001.  On these occasions the Veteran 
complained of chronic intermittent left knee pain having 
flare-ups with excessive use.  The Veteran was diagnosed with 
patellar tendinitis.  The Veteran's VA treatment records 
contain no treatments for or complaints concerning the 
Veteran's left knee post-service.
  
The Veteran was afforded a VA examination during October 
2002.  The Veteran indicated that he had stiffness with some 
pain on long standing and after playing basketball in his 
left knee.  On objective examination, the Veteran had range 
of motion from 0 to 140 degrees.  There was mild tenderness 
to palpitation, medial inferior patella retinaculum.  There 
was no joint line tenderness in the mediolateral side and no 
effusion noted.  The examiner indicated there was left knee 
pain claimed subjectively with no evidence of anterior 
articular arthrosis.  X-rays taken of the left knee in the 
context of the VA examination were within normal limits.  

The Board notes that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

There is no evidence showing current disability or diagnosis 
of the Veteran's claimed left knee disorder.  As noted above, 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability; in the absence of proof of 
present disability there can be no valid claim.  Brammer, 3 
Vet. App. 223, 225.    

The Board acknowledges the Veteran's contentions that he has 
left knee pain that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is 
the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

Based on the evidence above the Board finds the Veteran does 
not have a current disorder.  Accordingly, the claim must be 
denied.

Entitlement to Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluation of asthma

The Veteran asserted in his February 2004 substantive appeal 
that should be afforded a higher rating because he took 
prednisone for his asthma.

Under Diagnostic Code 6602, a 10 percent rating is warranted 
when pulmonary function testing reveals that FEV-1 [Forced 
Expiratory Volume in one second] is 71 to 80 percent 
predicted; when FEV-1/FVC [Forced Vital Capacity] is 71 to 80 
percent; or, when intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent rating is 
warranted when FEV-1 is 56 to 70 percent predicted; when FEV- 
1/FVC is 56 to 70 percent; when daily inhalational or oral 
bronchodilator therapy is required; or, when inhalational 
anti-inflammatory medication is required.  A 60 percent 
rating is warranted when FEV-1 is 40 to 55 percent predicted; 
when FEV-1/FVC is 40 to 55 percent; when at least monthly 
visits to a physician for required care of exacerbations are 
required; or, when intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
required.  A 100 percent rating is warranted when FEV-1 is 
less than 40 percent predicted; when FEV-1/FVC is less than 
40 percent; when more than one attack per week with episodes 
of respiratory failure occurs; or, when daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno- 
suppressive medications is required.  A note to Diagnostic 
Code 6602 provides that, in the absence of clinical findings 
of asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008). 
 
The post-bronchodilator findings from the pulmonary function 
tests are the standard in pulmonary assessment.  See 61 Fed. 
Reg. 46,720, 46,723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation as these results reflect the 
best possible functioning of an individual).

Private medical records indicate that the Veteran was 
prescribed prednisone during February 2002.  This was to be 
taken intermittently with flare-ups.  A June 2002 private 
treatment note indicates the Veteran was prescribed with an 
albuterol inhaler and prednisone.  A June 2002 private 
treatment report additionally notes that the Veteran had 
discontinued his asthma medications one and a half months 
prior.  The Veteran was administered albuterol/Atrovent 
nebulizers and steroids in the emergency room with a good 
response.    

The Veteran was afforded a VA examination during October 
2002.  The Veteran indicated that he was on advair and 
singulair and had previously been on prednisone.  The 
prednisone was discontinued the same month that the Veteran 
was released from active duty.  Pulmonary functions tests 
were indicated as:  FVC predicted was 5.85, actual was 5.38, 
percentage was 91.9; FEV1 predicted was 4.84, actual was 
4.810, percentage prorated was 84.6; FEV1 by FVC percentage 
was 76.  The Veteran was diagnosed with chronic asthma.   

VA records indicate that the Veteran was seen beginning in 
June 2003 for his asthma.  An August 2003 treatment note 
indicates that the Veteran was given albuterol with two puffs 
to be inhaled every six hours.  During February 2004, the 
Veteran was started on inhaled steroids and his albuterol was 
refilled.  A March 2004 treatment note indicates that the 
Veteran was taking flunisolide, which is a corticosteroid, 
two puffs twice a day for wheezing.  The treatment note 
additionally indicates that the Veteran had needed prednisone 
3-4 times since his diagnosis with asthma in October 2001.  
An additional list of the Veteran's medications indicates 
that he took methylprednisolone, a corticosteroid, from June 
2003 until July 2003.  Additionally, prescription records 
indicate that the Veteran took fluticasone, an anti-
inflammatory, from June 2004 to June 2005.  

The Veteran was afforded an additional VA examination during 
September 2007.  The Veteran reported coughing episodes 3-4 
times per weeks; moderate anorexia; dyspnea on significant 
exertion; and asthmatic attacks weekly, treated with rescue 
albuterol.  Current medications were reported as singulair 
and advair.  The Veteran was reported to be six feet tall and 
190 pounds.  The Veteran's pulmonary function tests 
indicated:  FVC was 84.1% of predicted, FEV-1 was 80.3% of 
predicted, with the ratio at .78; post-bronchodilator was FVC 
at 95.7% of predicted; FEV-1 was 95.7% of predicted and the 
ratio was .82.      

In sum, the Board finds the Veteran should be afforded a 30 
percent disability rating for his asthma as the evidence 
shows he has taken inhalational anti-inflammatory on a 
continual basis.  The Board additionally finds the 
preponderance of the evidence is against a finding that the 
Veteran should be compensated at the 60 percent rate.  In 
this regard, the Board notes that the Veteran's asthma does 
not manifest in FEV-1 at 40 to 55 percent predicted; FEV-
1/FVC at 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations are required; 
or, intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids required.  The 
Board notes that although the Veteran has received both 
ongoing medical treatment for his asthma as well as courses 
of systemic corticosteroids, records indicate that his asthma 
has not required at least monthly visits to a physician or at 
least three courses of systemic corticosteroids per year at 
any time during the claims period.   
 
Evaluation of the lower back 

As of January 26, 2002, the Veteran was granted service 
connection for a lower back condition, rated noncompensable 
under 5299-5295.  The Board notes the Veteran's disability 
has been evaluated by analogy.  38 C.F.R. § 4.71a (2008).
During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 26, 2003 
pertaining to limitation of motion of the lumbar spine, a 
rating of 10 percent was warranted for slight limitation of 
motion.  A rating of 20 percent was warranted for moderate 
limitation of motion.  A rating of 40 percent was warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Alternatively, under the criteria in effect prior to 
September 26, 2003 pertaining to lumbosacral strain, a rating 
of 10 percent was warranted with characteristic pain on 
motion.  A rating of 20 percent was warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  A rating of 40 
percent was warranted for severe disability with listing of 
the entire spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with  osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, 
lumbosacral spine disorders are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5242 (2008).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A rating of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The Board notes at this point that the Veteran is not shown 
to have intervertebral disc syndrome (IVDS).  Accordingly, 
the rating criteria appropriate for IVDS are not for 
consideration.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008). 

The Veteran was afforded a VA examination during October 
2002.  The Veteran indicated he only had occasional twinges 
in his lower back after sports activities such as basketball 
or running.  Range of motion was reported at 100 degrees 
flexion, 35 degrees extension and 30 degrees of lateral 
bending bilaterally.  There was a negative straight leg 
assessment; 5/5 manual muscle strength; deep tendon reflexes 
at 2+ and symmetrical.  The assessment was myofascial lumbar 
back pain without evidence of radiculopathy or deficit.  X-
rays revealed an essentially negative lumbar spine.  

VA treatment records indicate that the Veteran had full range 
of motion of all joints during March 2004.  A March 2005 
treatment note indicates that the Veteran had injured his 
back lifting furniture; however, he had no back pain on that 
day.  The examiner indicated that the Veteran had no 
radiculopathy.  

The Veteran was afforded an additional VA examination during 
November 2007.  The Veteran indicated he had constant back 
pain at 7 out of 10, reported as tightness and stiffness with 
constant aching.  There was no radiation and no impact on his 
ability to walk.  The Veteran denied incapacitating episodes 
with bed rest.  The Veteran reported that he had a job as a 
cable installer but had to be transferred to the quality 
control department due to his inability to perform the 
physical tasks associated with installing cable.  However, 
the Veteran denied missing days of work and had no problems 
with the activities of daily living.  The Veteran indicated 
he had flare-ups of pain three to four nights a week with 
increased pain but no additional functional impairment.  The 
Veteran's range of motion was reported at flexion to 55 
degree without pain, 80 degrees with pain; extension to 30 
degrees without pain; right lateral flexion to 40 degrees 
without pain, 50 degrees with pain; left and right rotation 
to 45 degrees without pain.  Ranges of motion were not 
additionally limited following repetitive use on examination 
due to pain and fatigue.  There was no muscle spasm or 
tenderness to palpation; straight leg test was normal; motor 
strength and deep tendon reflexes were within normal limits; 
sensory examination and gait were reported as normal.  The 
diagnosis was lumbosacral strain.

At the outset, the Board notes the Veteran has no reported 
neurological symptomatology, nor has he been diagnosed with 
intervertebral disc syndrome or other neurological disorder.  
Thus, diagnostic codes concerning intervertebral disc 
syndrome or contemplating neurological symptomatology are not 
for application in this case.  

Concerning the Veteran's range of motion, the Veteran's most 
recent VA examination revealed flexion limited to 80 degrees 
with pain.  Thus, under both the old and new criteria, the 
Veteran's condition as of the November 3, 2007 examination 
warrants a 10 percent evaluation.  In this regard, the Board 
notes the Veteran's range of motion was not at a compensable 
range prior to this date.  Additionally, at no time during 
the claims period does the Veteran's condition manifest in 
moderate decrease in range of motion or forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

In sum, the Board finds the Veteran's condition warrants a 
noncompensable rating prior to November 3, 2007 and a rating 
of 10 percent thereafter.  

The Board has considered whether additional compensation is 
warranted for additional limitation of function due to pain, 
fatigability, incoordination, or weakness on repetitive 
motion.  DeLuca v. Brown, 8 Vet. App. 202.  In this case, 
medical examination disproves any such additional limitation 
of function.  

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's back or asthma.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for loss of smell is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for bilateral shin splints is denied.

Service connection for left knee cartilage deterioration is 
denied.

An initial evaluation of 30 percent for asthma is granted, 
subject to the law and regulations governing the award of 
monetary benefits. 

An evaluation of 10 percent for a low back strain from 
November 3, 2007 is granted, subject to the law and 
regulations governing the award of monetary benefits.



______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


